United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Tomah WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-134
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On October 25, 2012 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated August 6, 2012 which affirmed a decision
denying appellant’s claim for a schedule award.1
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following an April 20, 2012
decision that denied appellant’s claim for a schedule award, appellant requested a review of the
written record on April 25, 2012. Appellant also submitted additional evidence. This included a
new May 4, 2012 report from Dr. Steven Kirkhorn, a physiatrist, who performed a new
examination and opined that appellant had seven percent permanent impairment of the right leg
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (A.M.A., Guides)3 In his report, Dr. Kirkhorn rated
1

On September 25, 2009 appellant injured her right ankle while using a lift to move a patient. OWCP accepted
right ankle sprain and authorized arthroscopic surgery.
2

41 ECAB 548 (1990).

3

A.M.A., Guides (6th ed. 2008).

appellant’s impairment under the Foot and Ankle Regional Grid, Table 16.2, and provided an
explanation of his calculation referencing the grade modifiers for functional history, clinical
studies and physical examination under Table 16.7 and 16.8.4 He further noted that posttraumatic arthritis was not an accepted condition and was not considered in the impairment
rating. This was received by OWCP on May 14, 2012. In the August 6, 2012 decision, an
OWCP hearing representative denied appellant’s claim for a schedule award and found that
Dr. Kirkhorn’s August 16, 2011 report, which found 18 percent impairment of the right leg, was
insufficient to establish permanent impairment as it considered post-traumatic arthrosis which
was not an accepted condition. OWCP found that the second opinion physician and the medical
adviser’s reports provided rationale supporting that appellant did not have permanent impairment
of the right lower extremity. The hearing representative did not note receipt or consideration of
the May 4, 2012 report from Dr. Kirkhorn.
The Board finds that OWCP, in its August 6, 2012 decision, did not review the May 4,
2012 report from Dr. Kirkhorn that was received by OWCP on May 14, 2012. For this reason,
the case will be remanded to OWCP to enable it to properly consider all the evidence submitted
at the time of the August 6, 2012 decision. Following such further development as OWCP
deems necessary, it shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the August 6, 2012 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

Id. at 517.

2

